Citation Nr: 1502894	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Board videoconference hearing in February 2014; a copy of the hearing transcript is of record.

In addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA and VBMS).  The Board has reviewed the contents of the electronic file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in service.

2.  The Veteran's tinnitus is etiologically related to the in-service acoustic trauma, or alternatively, to the service-connected sensorineural hearing loss disability (granted herein).

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for hearing loss and tinnitus), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition . . . for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.v. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having sensorineural hearing loss, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO (International Organization for Standardization) units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz (Hz), 10 decibels to the ASA units at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 decibels to the ASA units at 4000 Hz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

III.  Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of exposure to acoustic trauma while serving in the Air Force.  The Veteran has stated that his military duties on the flight line constantly exposed him to jet engine noise without ear protection.  See February 2014 Board Hearing Transcript at pg. 3; see also Veteran's December 2010 statement.
The Veteran's service treatment records indicate that his primary work area was the flight line.  An August 1962 audiogram revealed the following puretone thresholds, in decibels (with ISO units after conversion in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
5 (15)
-10(0)
0 (5)
LEFT
5 (20)
0 (10)
5 (15)
-5(5)
10 (15)

On annual audiological examination in August 1964, thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
10 (20)
10(20)
5 (10)
LEFT
10 (25)
5 (15)
15 (25)
5(15)
5 (10)

In September 1965, the Veteran underwent another annual audiological examination, which revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
10(20)
5 (10)
LEFT
15 (30)
15 (25)
5 (15)
5(15)
5 (10)

On November 1966 separation examination, the examiner noted a slight midrange hearing loss.  Audiometric evaluation revealed the following thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
20 (30)
25 (35)
15(25)
15 (20)
LEFT
10 (25)
10 (20)
15 (25)
5(15)
20 (25)
On April 2011 VA examination, the Veteran reported hearing loss and constant ringing of the years present since service.  The examiner diagnosed right ear moderate sensorineural hearing loss, and left ear mild sensorineural hearing loss.  The examiner opined that based on normal hearing at enlistment and discharge, the Veteran's hearing loss and reported tinnitus are less likely as not caused by or a result of conceded noise exposure while in the service.

After reviewing the available evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  

A current hearing loss disability has been established based on the October 2009 VA examination report.  A current tinnitus disability has been established based on the Veteran's competent and credible statements.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the RO has conceded in-service exposure to acoustic trauma.

Regarding the right ear, auditory thresholds were greater than 26 decibels for three of the frequencies upon separation from service.  Thus, a chronic disease has been established during active service, and service connection is warranted under 38 C.F.R.  § 3.303(b).

Regarding the left ear, audiograms dated August 1964, September 1965, and November 1966 demonstrate a steady decline in hearing acuity throughout service.  Moreover, the Veteran's left ear hearing loss was greater than 20 decibels in most frequencies upon separation, indicating some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  When taking into account the Veteran's credible statements regarding post-service continuity of symptomatology, as well as conceded in-service acoustic trauma and current hearing loss disability, the Board finds that the probative medical evidence of record is at least in equipoise as to the question of left ear hearing loss disability.

The Board has considered the negative opinion of the VA examiner in this case.  However, the examiner based its opinion on an inaccurate factual basis; namely, that the Veteran's bilateral hearing was normal upon separation.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, a negative VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings recorded on the Veteran's separation examination.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d) (2014).  Consequently, the VA opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection.  

Further, although the April 2011 VA examiner opined that tinnitus was less likely as not caused by or a result of the Veteran's military noise exposure, the examiner opined that tinnitus was likely associated with the Veteran's hearing loss.  See 38 C.F.R. § 3.310.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as it is related to the in-service noise exposure, or alternatively, secondary to the now service-connected bilateral hearing loss disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


